
	
		II
		Calendar No. 540
		111th CONGRESS
		2d Session
		H. R. 129
		[Report No. 111–270]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 20, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To authorize the conveyance of certain
		  National Forest System lands in the Los Padres National Forest in
		  California.
	
	
		1.Land conveyance authority,
			 Los Padres National Forest, California
			(a)Conveyance
			 authoritySubject to valid existing rights, the Secretary of
			 Agriculture may convey to the White Lotus Foundation all right, title, and
			 interest of the United States in and to the real property within the Los Padres
			 National Forest in California described in subsection (b).
			(b)Description of
			 propertyThe real property subject to conveyance under this Act
			 is certain land located in Santa Barbara County, California, consisting of
			 approximately 5 acres, as shown on the map titled San Marcos Pass
			 Encroachment for Consideration of Legislative Remedy, dated June 1,
			 2009.
			(c)SurveyThe
			 exact acreage and legal description of the real property to be conveyed under
			 this Act shall be determined by a survey satisfactory to the Secretary.
			(d)ValuationAny
			 appraisal of the real property to be conveyed under this Act shall conform to
			 the Uniform Appraisal Standards for Federal Land Acquisitions, and the
			 appraisal shall be subject to the approval of the Secretary.
			(e)ConsiderationConsideration
			 for conveyance of real property under this Act shall be in an amount not less
			 than the appraised fair market value.
			(f)Treatment of
			 proceedsThe gross proceeds
			 from the conveyance of real property under this Act shall be deposited in the
			 fund established by
			 Public Law
			 90–171 (commonly known as the Sisk Act;
			 16 U.S.C.
			 484a). The amount so deposited shall be available to the
			 Secretary, without further appropriation, for expenditure in the Los Padres
			 National Forest.
			(g)Pre-existing
			 rightsAs a condition of the
			 conveyance authorized under subsection (a), the Secretary shall require the
			 White Lotus Foundation to continue to allow existing access to any roadway that
			 may be conveyed by this Act.
			(h)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under this Act as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			(i)Survey and
			 administrative costsThe White Lotus Foundation shall pay the
			 reasonable costs of survey, appraisal, and any other
			 administrative costs associated with the conveyance.
			
	
		1.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the approximately 5
			 acres of National Forest System land in Santa Barbara County, California, as
			 generally depicted on the map.
			(2)FoundationThe
			 term Foundation means the White Lotus Foundation, a nonprofit
			 foundation located in Santa Barbara, California.
			(3)MapThe
			 term map means the map entitled San Marcos Pass
			 Encroachment for Consideration of Legislative Remedy and dated June 1,
			 2009.
			(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			2.Land conveyance
			(a)In
			 generalSubject to the provisions of this section, if the
			 Foundation offers to convey to the Secretary all right, title, and interest of
			 the Foundation in and to a parcel of non-Federal land that is acceptable to the
			 Secretary—
				(1)the Secretary shall
			 accept the offer; and
				(2)on receipt of acceptable
			 title to the non-Federal land, the Secretary shall convey to the Foundation all
			 right, title, and interest of the United States in and to the Federal
			 land.
				(b)Applicable
			 lawThe land exchange authorized under subsection (a) shall be
			 subject to section 206 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1716).
			(c)Time for completion of
			 land exchangeIt is the intent of Congress that the land exchange
			 under subsection (a) shall be completed not later than 2 years after the date
			 of enactment of this Act.
			(d)Authority of Secretary
			 to conduct sale of Federal landIf the land exchange under
			 subsection (a) is not completed by the date that is 2 years after the date of
			 enactment of this Act, the Secretary may offer to sell to the Foundation the
			 Federal land for fair market value.
			(e)Additional terms and
			 conditionsThe land exchange under subsection (a) and any sale
			 under subsection (d) shall be subject to—
				(1)valid existing
			 rights;
				(2)the Secretary finding
			 that the public interest would be well served by making the exchange or
			 sale;
				(3)any terms and conditions
			 that the Secretary may require; and
				(4)the Foundation paying the
			 reasonable costs of any surveys, appraisals, and any other administrative costs
			 associated with the land exchange or sale.
				(f)Appraisals
				(1)In
			 generalThe land conveyed under subsection (a) or (d) shall be
			 appraised by an independent appraiser selected by the Secretary.
				(2)RequirementsAn
			 appraisal under paragraph (1) shall be conducted in accordance with nationally
			 recognized appraisal standards, including—
					(A)the Uniform Appraisal
			 Standards for Federal Land Acquisitions; and
					(B)the Uniform Standards of
			 Professional Appraisal Practice.
					(g)Disposition of
			 proceeds
				(1)In
			 generalThe Secretary shall deposit in the fund established under
			 Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C.
			 484a) any amount received by the Secretary as the result of—
					(A)any cash equalization
			 payment made under subsection (b); and
					(B)any sale carried out
			 under subsection (d).
					(2)Use of
			 proceedsAmounts deposited under paragraph (1) shall be available
			 to the Secretary, without further appropriation and until expended, for the
			 acquisition of land or interests in land in the Los Padres National
			 Forest.
				(h)Management and status
			 of acquired landAny non-Federal land acquired by the Secretary
			 under this Act shall be managed by the Secretary in accordance with—
				(1)the Act of March 1, 1911
			 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.);
			 and
				(2)any laws (including
			 regulations) applicable to the National Forest System.
				
	
		August 5, 2010
		Reported with an amendment
	
